Dismissed and Memorandum Opinion filed October 16, 2008







Dismissed
and Memorandum Opinion filed October 16, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00793-CV
____________
 
YIGAL BOSCH, CORPUS CHRISTI STAPLES, LLC, MIDLAND
WESTERN BUILDING LLC, and 201-209 EAST MULBERRY, LLC, Appellants
 
V.
 
TONI SCOTT, Appellee
 

On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-57363

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an interlocutory order appointing a receiver signed August 11,
2008.  On October 1, 2008,  appellant filed a motion to dismiss the appeal
because the case has settled.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.